Citation Nr: 1737376	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 until he retired in April 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In November 2015, the Board remanded the claim for a higher initial rating for bilateral hearing loss to the agency of original jurisdiction (AOJ) to schedule the Veteran for a requested hearing before the Board.

In January 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's bilateral hearing loss disability is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  He contends that a higher, compensable rating is warranted for his bilateral hearing loss disability since service connection was established, effective May 1, 2011.  After his appeal was first certified to the Board in February 2015, the Veteran submitted a February 2015 VA audiology note, reflecting that he underwent audiological testing and reported an echo with his hearing aids.  The audiogram, which the audiologist described as not adequate for adjudication purposes, is not associated with the claims file.  Moreover, no other VA treatment records have been obtained.

Therefore, the AOJ should obtain and associate with the claims file all treatment records pertinent to the Veteran's hearing loss disability from the Tampa VA Medical Center (VAMC) and related clinics since establishing care, including the February 10, 2015 audiogram report.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

The Board acknowledges that the Veteran submitted a February 2017 private audiological examination report, which was recorded on a VA Hearing Loss Disability Benefits Questionnaire (DBQ) and conducted in compliance with the examination guidelines for hearing impairment set forth at 38 C.F.R. § 4.85.  However, as the Board is required to remand the appeal to obtain outstanding, pertinent treatment records, the AOJ should also arrange for the Veteran to undergo another VA audiological examination to document his current hearing impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records pertinent to the Veteran's hearing loss from the Tampa VAMC and related clinics since establishing care, including the February 10, 2015 audiogram report.

2.  After completing the above development, arrange for a VA audiological examination to evaluate the current severity of the Veteran's bilateral hearing loss.  The entire electronic claims file should be made available to, and be reviewed by, the designated audiologist.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner also must provide a full description of all functional deficits caused by the Veteran's bilateral hearing loss.  If no such deficits are found, this should be explained.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss, addressing pertinent evidence added to the claims file since the last adjudication in a February 2013 statement of the case (SOC).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


